UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                                No. 19-1740


In re: ELIZABETH H. COOMES,

                        Debtor.

---------------------------------------------

ELIZABETH H. COOMES, a/k/a Elizabeth Haring Coomes, d/b/a Old Town
Insurance & Financial,

                        Debtor - Appellant,

                v.

THOMAS P. GORMAN, Chapter 13 Trustee,

                        Trustee - Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:18-cv-01322-TSE-MSN)


Submitted: October 28, 2019                                   Decided: December 6, 2019


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elizabeth Haring Coomes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elizabeth Haring Coomes seeks to appeal the district court’s order denying her

second motion to reconsider a prior order. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 28, 2019. The notice

of appeal was filed on July 3, 2019. Because Coomes failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal. In light

of this disposition, we deny as moot the Appellee’s motion to dismiss or consolidate the

appeal. We deny all of Coomes’ pending motions. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2